Citation Nr: 0703365	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of benign ovarian cyst, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
granted service connection for benign ovarian cyst, evaluated 
as noncompensably disabling.  

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ), sitting in Las Vegas, 
Nevada.  A transcript of that hearing is of record.  

In February 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in September 2006.  


FINDING OF FACT

The veteran has no gynecological symptoms associated with a 
benign ovarian cyst.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for benign ovarian 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.116, 4.118, Diagnostic Code 7628 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2004 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA." Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
benign ovarian cyst, given that there has been a Board 
remand, and she has been provided all the criteria necessary 
for a higher disability rating, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran served on active duty from April 1997 to April 
2001.  On the occasion of her separation examination, in 
March 2001, it was noted that the veteran was found to have a 
left ovarian cyst on examination in December 2000, and again 
in January 2001.  

The veteran's claim for service connection for an ovarian 
cyst (VA Form 21-526) was received in December 2001.  

Received in April 2002 were VA progress notes, dated from 
August 2001 to April 2002.  Among these records was the 
report of an ultrasound, performed in January 2001, which 
showed a cystic lesion on the left ovary; it was noted that 
this was felt to demonstrate simple cystic characteristics 
and may merely reflect an enlarged follicular cyst.  During a 
clinical visit in August 2001, it was noted that the veteran 
was being seen for a follow up evaluation of an ovarian cyst; 
it was noted that she had had a cyst on the left since 
February 2001.  She reported occasional discomfort on the 
left side.  It was also noted that an ultrasound 10 days ago 
showed that the cyst was 2.8 cm in greatest diameter with 
some debris within.  A VA progress note, dated in September 
2001, indicated that the report was amended to show normal 
uterus and small ovarian cyst.  No abnormal findings were 
noted during an annual gynecological evaluation in December 
2001.  

The veteran was afforded a VA compensation examination in May 
2002, at which time she reported a past history of bilateral 
ovarian cysts.  She reported taking birth control pills, 
although she did not recall the name of the pills.  The 
veteran had occasional pain in the lower abdominal region; 
she also reported occasional abnormal discharge.  The veteran 
reported having had an abnormal Pap smear.  The veteran 
reported no urgency, frequency or nocturia; there was also no 
polyuria, dysuria, or loss of urine with increased abdominal 
pressure.  No vaginal discharge, except on occasion.  On 
examination, the breasts were symmetrical, and no masses were 
palpable.  Examination of the vagina and the cervix were 
normal.  The impression was history of at least one to two 
years of recurrent or persistent ovarian cyst, and history of 
abnormal Pap smears.  In an addendum to the above 
examination, dated in June 2002, the examiner noted that the 
Pap smear performed on May 31, 2002 was negative for 
intraepithelial lesions showing a shift in flora, probably 
suggestive of bacterial vaginitis.  The impression was Pap 
smear negative for abnormality, and aerobic culture 
confirming bacterial vaginitis.  

Received in February 2004 were VA progress notes, dated from 
February 2002 to January 2004.  When seen in January 2003 for 
an annual gynecological examination, the veteran voiced no 
complaints.  Breast examination was normal.  Examination of 
the genitalia was reported to be normal.  No abnormal 
findings were noted.  In January 2004, the veteran was seen 
for an annual gynecological examination.  At that time, she 
reported nausea after eating for the past week.  The veteran 
reported having a lot of stress at work, but noted that 
things had gotten better.  The abdomen was soft, without 
masses, tenderness or organomegaly.  Bowel sounds were 
normoactive.  Breast examination was normal.  Examination of 
the genitalia was reported to be normal.  The assessment was 
normal annual examination.  

The veteran was afforded a VA gynecological examination in 
February 2004, at which time she reported a history of an 
ovarian cyst.  The veteran reported taking Naproxen, and 
birth control pills.  The veteran denied any previous 
pregnancies.  It was noted that the last menstrual period was 
normal.  She denied any previous exposure or contact with 
sexually-transmitted diseases.  Examination of the skin and 
breast revealed no rashes, itching, pigmentation, increased 
loss or hair growth, no breast swelling, breast tenderness, 
masses or nipple discharge.  The vagina showed small amount 
of leucorrhea but no lesion.  The cervix was mobile and 
nontender; no raised lesions were noted.  The uterus appeared 
to be normal size.  The impression was history of abnormal 
Pap smear, which is in question because difficulty in 
documenting the same, leucorrhea, history of an ovarian cyst, 
and occasional polyuria and occasional loss of urine with 
increased abdominal pressure.  

Received in March 2004 was the report of a Transabdominal 
Pelvic Ultrasound, performed in February 2004, which noted a 
4-cm cyst in the left ovary.  

At her personal hearing in March 2004, the veteran testified 
that the pain caused by her ovarian cysts is getting worse.  
She reported taking Naproxen for the pain caused by the 
ovarian cyst.  The veteran indicated that she is unable to 
sleep very well; she noted that when she rolls over at night, 
the ovarian cyst becomes really painful.  

In an addendum to the February 2004 VA gynecological 
evaluation, dated in April 2004, the VA examiner noted that 
the most recent information received was a pelvic ultrasound 
performed at Mountain Diagnostics showing that the veteran 
had a 4 cm cyst at the left ovary with possibly abnormal 
architecture of the uterus described as a probable Mullerian 
abnormality.  Insofar as the veteran had a history of ovarian 
cyst and appeared to be on a birth control pill, she was 
recommended to have a follow up evaluation.  The examiner 
also noted that the most recent Pap smear showed that there 
may not be sufficient endocervical cells; however, there was 
a lack to endocervical/transformation zone component and with 
the veteran's history of abnormal Pap smears and possible 
treatment, a repeated Pap smear was also recommended.  

A VA gynecological evaluation was conducted in June 2006, at 
which time she complained of pain in the left lower quadrant 
if lying prone.  She also complained of pain in the right 
lower quadrant.  She described the pain as dull, manageable 
without medication.  The veteran reported taking Naproxen for 
leg pain which also relieves abdominal pain.  It was noted 
that the veteran has a history of ovarian cyst since August 
16, 2001 measuring 2.8 x 1.6 x 1.6.  A repeat sonogram showed 
left ovarian cyst 2.4 x 4.0 x 3.2 cm.  The veteran indicated 
that the cyst is tight with tension especially when lying on 
her stomach.  It was noted that the last Pap smear was 
conducted in July 2005, and it was normal.  The only symptom 
reported was left lower abdominal cramping.  The impression 
was duplicate uterus, cervix, vagina; history of left ovarian 
cyst; and pelvic pain possibly due to double uterus.  In an 
addendum to the above examination, dated in August 2006, it 
was noted that an MRI showed uterus didelphys, probable 
double vagina; and a cyst was seen on the left ovary with no 
explanation seen for the pain.  The impression was small 
cyst.  


III.  Legal analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's ovarian cyst has not changed and uniform 
evaluations were warranted.  

The veteran's statements describing the symptoms of her 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's benign ovarian cyst is currently rated as zero 
percent disabling under Diagnostic Code 7628 of the Rating 
Schedule, which mandates the rating of benign neoplasms of 
the gynecological system or breast to be accomplished 
according to impairment in the function of the urinary or 
gynecological systems, or skin.  See 38 C.F.R. § 4.116, Part 
4, Diagnostic Code 7628.  The current rating of zero percent 
has been assigned in accordance with the above-cited Section 
4.31, as the requirements for a compensable rating are not 
met.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for her service-connected benign ovarian cyst.  

The Board is not free to substitute its own judgment for that 
of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, there is no objective medical evidence that 
the veteran has any current impairment attributable to her 
service-connected gynecological condition.  

In this regard, the Board observes that the service medical 
records reported findings of a left ovarian cyst in December 
2000 and again in January 2001.  However, no abnormal 
findings were noted during an annual gynecological evaluation 
in December 2001.  No residual findings were noted on the 
initial VA examination in May 2002.  While the veteran has 
reported taking Naproxen, she noted that she was primarily 
taking that pain medication for leg pain.  During the most 
recent VA examination in June 2006, the veteran described the 
abdominal pain as dull and manageable without medication.  It 
is also noteworthy that the VA examiner indicated that he 
could not provide an explanation for the pain reported by the 
veteran.  Consequently, no impairment was attributed to the 
service-connected cyst on gynecological examinations 
conducted in May 2002, February 2004, and June 2006.  

Based on the foregoing objective medical evidence, the Board 
finds that the veteran's benign ovarian cyst has not resulted 
in impairment in function of the urinary or gynecological 
systems.  Thus, there is no basis for assigning a compensable 
rating based on impairment of the gynecological systems, 
under Diagnostic Code 7628, as no objective evidence of any 
such symptoms is of record.  Consequently, that the 
preponderance of the evidence is against the claim, it must 
be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds that there 
has been no significant change during the appeal period and a 
uniform evaluation is warranted.  


ORDER

Entitlement to a compensable evaluation for benign ovarian 
cyst is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


